DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Danny Osborne on 7/30/2021.
IN THE CLAIMS
1.	(Currently Amended) A method, comprising:
receiving, by executable instructions comprising a virtual resource scheduler, policy data for an inventory of virtual resources and hardware resources of at least one hardware platform; 
identifying, by the virtual resource scheduler, a plurality of hardware events associated
with a first hardware resource of the at least one hardware platform; 
filtering out, by the virtual resource scheduler, at least one hardware event of the 
plurality of hardware events for the first hardware resource based on the at least one hardware event corresponding to hardware that is unutilized by software of a virtual resource executed using the at least one hardware platform, wherein the virtual resource is a virtual machine, a virtual disk, a virtual network, or a virtual compute instance; 
predicting, by the virtual resource scheduler, a hardware failure scenario based 
on a health score of the first hardware resource, the health score being determined based on a subset of the plurality of hardware events that excludes the at least one hardware event corresponding to hardware that is unutilized by the software of the virtual resource, and a fault model that indicates a level of severity of the hardware failure scenario based at least in part on at least one of the plurality of hardware events
determining, by the virtual resource scheduler, that executing the virtual resource
on a second hardware resource will result in a degraded operation state of the virtual resource on the second hardware resource; and
migrating, by the virtual resource scheduler, the virtual resource from the first hardware resource to the second hardware resource based at least in part on the policy data indicating that the degraded operation state of the virtual resource on the second hardware resource is acceptable in comparison to the level of severity of the predicted hardware failure scenario. 
2. 	(Original) The method of claim 1, wherein the plurality of hardware events comprise at least one firmware event for the first hardware resource of the at least one hardware platform.
the hardware is unutilized by software of the virtual resource
4. 	(Previously Presented) The method of claim 1, further comprising: receiving, by the virtual resource scheduler, a virtual resource to virtual resource affinity rule associated with the virtual resource.
5. 	(Previously Presented) The method of claim 1, wherein the policy data describes at least one relationship between a first rule associated with the hardware failure scenario and a second rule associated with the degraded operation state. 
6. 	(Original) The method of claim 1, wherein the hardware failure scenario is predicted based on a threshold change in the health score of the first hardware resource.
7. 	(Original) The method of claim 1, wherein the plurality of hardware events comprise at least one hardware event for the first hardware resource, wherein the at least one hardware event is identified based on a detected voltage or a detected current associated with the first hardware resource.

at least one computing device comprising at least one processor; and 
at least one memory, the at least one memory comprising executable instructions 
comprising a virtual resource scheduler, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least:
receive policy data for an inventory of virtual resources and hardware resources of at least one hardware platform; 
identify a plurality of hardware events associated with a first hardware resource of the at least one hardware platform; 
filter out, by the virtual resource scheduler, at least one hardware event of the plurality of hardware events for the first hardware resource based on the at least one hardware event corresponding to hardware that is unutilized by software of a virtual resource executed using the at least one hardware platform, wherein the virtual resource is a virtual machine, a virtual disk, a virtual network, or a virtual compute instance; 
predict, by the virtual resource scheduler, a hardware failure scenario based on a health score of the first hardware resource, the health score being determined based on a subset of the plurality of hardware events that excludes the at least one hardware event corresponding to hardware that is unutilized by the software of the virtual resource, and a fault model that indicates a level of severity of the hardware failure scenario based at least in part on at least one of the plurality of hardware events

migrate the virtual resource from the first hardware resource to the second hardware resource based at least in part on the policy data indicating that the degraded operation state of the virtual resource on the second hardware resource is acceptable in comparison to the level of severity of the predicted hardware failure scenario. 
9. 	(Original) The system of claim 8, wherein the plurality of hardware events comprise at least one firmware event for the first hardware resource of the at least one hardware platform.
10. 	(Currently Amended) The system of claim 8, wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least: receive utilization metrics indicating that the hardware is unutilized by software of the virtual resource
11. 	(Previously Presented) The system of claim 8, wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least: receive a virtual resource to virtual resource affinity rule associated with the virtual resource.

13. 	(Original) The system of claim 8, wherein the hardware failure scenario is predicted based on a threshold change in the health score of the first hardware resource.
14. 	(Original) The system of claim 8, wherein the plurality of hardware events comprise at least one hardware event for the first hardware resource, wherein the at least one hardware event is identified based on a detected voltage or a detected current associated with the first hardware resource.
15.	(Currently Amended) A non-transitory computer readable medium comprising executable instructions, wherein the instructions, when executed by at least one processor, cause at least one computing device to at least:
receive policy data for an inventory of virtual resources and hardware resources of at least one hardware platform; 
identify a plurality of hardware events associated with a first hardware resource of the at least one hardware platform; 
filter out, by a virtual resource scheduler, at least one hardware event of the plurality of hardware events for the first hardware resource based on the at least one hardware event corresponding to hardware that is unutilized by software of a virtual resource executed using the at least one hardware platform, wherein the virtual resource is a virtual machine, a virtual disk, a virtual network, or a virtual compute instance; 
a subset of the plurality of hardware events that excludes the at least one hardware event corresponding to hardware that is unutilized by the software of the virtual resource, and a fault model that indicates a level of severity of the hardware failure scenario based at least in part on at least one of the plurality of hardware events
determine that executing the virtual resource on a second hardware resource will result in a degraded operation state of the virtual resource on the second hardware resource; and
migrate the virtual resource from the first hardware resource to the second hardware resource based at least in part on the policy data indicating that the degraded operation state of the virtual resource on the second hardware resource is acceptable in comparison to the level of severity of the predicted hardware failure scenario. 
16. 	(Original) The non-transitory computer readable medium of claim 15, wherein the plurality of hardware events comprise at least one firmware event for the first hardware resource of the at least one hardware platform.
17. 	(Currently Amended) The non-transitory computer readable medium of claim 15, wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least: receive utilization metrics indicating that the hardware is unutilized by software of the virtual resource
18. 	(Previously Presented) The non-transitory computer readable medium of claim 15, wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least: receive a virtual resource to virtual resource affinity rule associated with the virtual resource.
19. 	(Previously Presented) The non-transitory computer readable medium of claim 15, wherein the policy data describes at least one relationship between a first rule associated with the hardware failure scenario and a second rule associated with the degraded operation state. 
20.	(Cancelled) 
21. 	(Previously Presented) The non-transitory computer readable medium of claim 15, wherein the policy data comprises an evacuation policy comprising an indication of importance of software of the virtual resource, and wherein the virtual resource is migrated further based on the indication of the importance of the software of the virtual resource.
Allowable Subject Matter
3.	Claims 1 – 19 and 21 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 1, the closest prior art is Neuse et al. (U.S. Publication 2014/0019966), Brewster et al. (U.S. Publication 2014/0280899), Tsirkin et al. (U.S. Publication 2014/0359607) and Chen et al. (U.S. Publication 2012/0008627).  Neuse  and migrating, by the virtual resource scheduler, the virtual resource from the first hardware resource to the second hardware resource based at least in part on the policy data indicating that the degraded operation state is acceptable in comparison to the level of severity of the predicted hardware failure scenario.  Chen discloses filtering out, by the virtual resource scheduler, a storage device failure event for the local storage device based on the local storage device being unutilized by the software.
However, the art of record does not teach, nor render obvious a method, comprising: receiving, by executable instructions comprising a virtual resource scheduler, policy data for an inventory of virtual resources and hardware resources of at least one hardware platform; identifying, by the virtual resource scheduler, a plurality of hardware events associated with a first hardware resource of the at least one hardware filtering out, by the virtual resource scheduler, at least one hardware event of the plurality of hardware events for the first hardware resource based on the at least one hardware event corresponding to hardware that is unutilized by software of a virtual resource executed using the at least one hardware platform, wherein the virtual resource is a virtual machine, a virtual disk, a virtual network, or a virtual compute instance; predicting, by the virtual resource scheduler, a hardware failure scenario based on a health score of the first hardware resource, the health score being determined based on a subset of the plurality of hardware events that excludes the at least one hardware event corresponding to hardware that is unutilized by the software of the virtual resource, and a fault model that indicates a level of severity of the hardware failure scenario based at least in part on at least one of the plurality of hardware events; determining, by the virtual resource scheduler, that executing the virtual resource on a second hardware resource will result in a degraded operation state of the virtual resource on the second hardware resource; and migrating, by the virtual resource scheduler, the virtual resource from the first hardware resource to the second hardware resource based at least in part on the policy data indicating that the degraded operation state of the virtual resource on the second hardware resource is acceptable in comparison to the level of severity of the predicted hardware failure scenario. 
          Claims 2 – 7 are allowed for at least the reasons of claim 1.  Claims 8 and 15 are variants of claim 1 and are allowed for the same reasons, as are claims 9 - 14, which depend from claim 8 and claims 16 – 19 and 21, which depend from claim 15.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C WOOD/
Examiner, Art Unit 2193               


/Chat C Do/Supervisory Patent Examiner, Art Unit 2193